GEWIN, Circuit Judge,
(concurring in opinion by Judge GRIFFIN B. BELL).
I join in and fully approve the opinion written by Judge Bell. However, I wish to make the following additional statement.
In my view there has been at most a statutory violation with respect to the selection and composition of the petit juries involved in these cases. No constitutionál infirmaties are involved.
This Circuit has already held in Chance v. United States (1963) 322 F.2d 201 at 205, cert. den. 379 U.S. 823, 85 S.Ct. 47, that the Civil Rights Act of 1957 placed no affirmative duty on jury selection officials, but on the contrary it provided a negative requirement which proscribes *92discrimination directly or indirectly in the jury selection process. As to holdings in other circuits and districts, see footnote 10 of the opinion. In my view we must expressly overrule the Chance case, or follow it. I believe Chance reached the right conclusion. As pointed out in the Government briefs, the legislative history of the Act does not support the conclusion reached in the majority opinion. This legislation was opposed by Senators Morse, Douglas, Carroll, and Clark for the very reason that the statute followed the Thiel and Ballard cases and that it contains only one command, which is, that there be no purposeful exclusions based upon race or other similar status considerations.
I am unable to find constitutional infirmities in the system used in the Macon Division, although I am willing to accede to the Government’s request that since the system apparently did not work with respect to the last revision of the jury rolls and the petit juries here involved, justice may require a new trial. The system did work as to the grand jury in this case and there were five (5) Negroes on it. No one could criticize this percentage of participation so far as the grand jury is concerned. It seems to me the majority opinion not only expands the statute but it also condemns the practice approved by the Judicial Conference of the United States with respect to the conscientious selection of well qualified jurors.